Case 8:18-cv-00259-PWG Document 25-2 Filed 08/05/19 Page 1 of 1

Exhip:s 8

Vase 0.40-CvV-UUZ59 LOCument1 Filed 01/26/18 Page 28 of 28

 

VERIFICATION |
I, Wengui Guo a/k/a Miles Kwok, am the individual Plaintiff in this matter. I have read
the foregoing Verified Complaint For Injunctive Relief and Money Damages and know the
contents thereof. The same are _ to my own knowledge, except as to matters that are therein

Stated to be alleged upon information and belief, and that as to those matters I believe them to be

true.

ee SP

Wengui Guo a/k/a Miles Kwok

STATE OF NEW YORK _)

2 fi ) SS:
COUNTY OF NEW YORK. ) wo

On the Qto day of January 2018, before me, the undersigned, personally appeared
Wengui Guo a/k/a Miles Kwok, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose, name is subscribed to the within instrument and
acknowledged to me that he executed the same, and that by his signature on the instrument, the
individual or the person upon behalf of which the individual acted, executed the instrument.

 

: Printed Name: ony a ae

My Commission Expires:
